DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 5 of the REMARKS, “Therefore, although Matsui discloses a first plated through hole 14 and a second test plated through hole 22, the second test through hole 22 is electrically connected to the first through hole 14 to test electrical continuity between the plated through hole 14 and the test plated through hole 22. Therefore, Matsui fails to disclose, teach, or suggest a second plated-through hole extending to the underside of the printed circuit board and having protrusions in relation to the underside of the printed circuit board, the second plated-through hole is connected in an electrically conductive manner to a ground layer arranged within the printed circuit board”.  The Office respectfully disagrees.  As shown in the previous Office Action, the Office relies on Fig 13 of Matsui to teach an embodiment showing that the test plated hole is electrically connected to a ground layer.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 4, 6 – 9, 11 – 12 and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2008/0217052 A1) in view of Liskow (US 2014/0365090 A1).

2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and  
Regarding Claim 1, Matsui discloses a printed circuit board (for transmission control and for arrangement on an interface supporting the printed circuit board (an interface of 18 which is a layer that would provide some level of support/backing/additional strength for the board; note that the claim has not defined the interface and interface is interpreted to mean ‘a surface forming a common boundary between adjacent regions, bodies, substances, or phases’, https://www.thefreedictionary.com/interface)), the printed circuit board (Fig 3-7) comprising: an upper side (surface of 10a towards 12); an underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) arranged at a distance from the upper side; a first plated-through hole (14; [0031]; “plated through hole”); a plurality (see Fig 4 showing a plurality of 10b) of spaced-apart conductor tracks (10b; [0031]) positioned between the upper side and the underside, the plurality of spaced-apart conductor tracks (10b) are connected to each other in an electrically conductive manner ([0031]; “a signal wiring 10b is formed and connected to the plated through hole 14”) by way of the first plated-through hole (14; [0031]; “plated through hole”), a second plated-through hole (22; [0036]; “test plated through hole”) is made to extending to the underside (lower surface of Fig 4) of the printed circuit board and having protrusions (see Fig 4 showing 22 having protrusions spaced between the cylindrical via 22 and 18; structure shown is equivalent to Applicant’s residual ring) in relation to the underside of the printed circuit board; wherein the first plated-through hole (14) is (drilled out) (at 20; [0034-0037]; “back-drilled hole 20 is a processing hole formed by a cutting process using a drill or the like. However, the process is not limited to the process with a drill”) on the underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) of the printed circuit board in such a way that it is arranged so as to be set back (away from 18) in relation to the underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) of the printed circuit board, and wherein the printed circuit board is arranged on an interface (for example an interface of 18 and air or an interface between 10a and 18; note that the claim has not defined the interface and interface is interpreted to mean ‘a surface forming a common boundary between adjacent regions, bodies, substances, or phases’, https://www.thefreedictionary.com/interface), the underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) of the printed circuit board facing the interface.
Matsui does not explicitly disclose for transmission control and for arrangement on an interface supporting the printed circuit board and wherein the second plated-through hole is connected in an electrically conductive manner to a ground layer arranged within the printed circuit board.
However Matsui teaches of a printed circuit board (Fig 12-13; [0063-0069]), wherein a second plated-through hole (22; [0067]; “test plated through hole 22”) is connected in an electrically conductive manner (see Fig 12-13; [0064-0069]; “the plated though hole 14 having a stub to remove is connected to the test plated through hole 22 in a test wiring pattern 28. The test wiring pattern 28 is a wiring pattern formed in the multi-layer wiring board 10a so as to entirely cover the areas including the plated through hole 14 and the test plated through hole 22”; “a test of the plated through hole 14 at right above is realized by checking the electrical continuity between the plated through hole 14 at lower left and the test plated through hole 22. A test of the plated through hole 14 at lower left is realized by checking the electrical continuity between the plated through hole 14 and the test plated through hole 22”) to a ground layer (28; [0069]; “test wiring pattern 28 comprising the multi-layer wiring board 10a is a ground layer generally considered to be at ground potential”) arranged within the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Matsui (Fig 3-7), wherein the second plated-through hole is connected in an electrically conductive manner to a ground layer arranged within the printed circuit board as taught by Matsui (Fig 13), as both limitations are present in the same publication and furthermore in order to provide a ground potential, provide a means of testing in all direction, provide a means of testing a back drill and a means to gather processing information (Matsui, [0013-0016, 0064-0069]).
	Liskow teaches of a printed circuit board (for transmission control and for arrangement on an interface) (also in the field of printed circuit board technology), the printed circuit board (Fig 3-6; 8; see also Fig 1) comprising: an upper side (54); an underside (side of 8 opposite to 54) arranged at a distance from the upper side; and a plurality (see Fig 1 showing a plurality of 16) of spaced-apart conductor tracks (16; [0043]; “tracks” shown spaced apart in a left-to-right direction) positioned between the upper side and the underside, the plurality of spaced-apart conductor tracks (16) are connected to each other in an electrically conductive manner (14; [0043]; “the VIA 14 is connected in an electrically conductive manner to an electrically conductive conductor track 16”), and wherein the printed circuit board (8) is arranged on an interface supporting the printed circuit board (about 6,72,70), the underside of the printed circuit board (8) facing the interface (6,72,70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Matsui, comprising a printed circuit board for transmission control and for arrangement on an interface supporting the printed circuit board as taught by Liskow, in order to provide controlling different applications in automotive engineering, controlling actuators and sensors, provide a control module, and control switching procedures in a transmission (Liskow, [0001-0005,0048]).
Claim 1 states in the preamble of the claim, “for transmission control and for arrangement on an interface supporting the printed circuit board”, however the preamble does not have patentable weight and therefore the device lacks the limitation of for transmission control and for arrangement on an interface.
Claim 1 states “for transmission control and for arrangement on an interface” however it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Claim 1 states a “drilled out” but “drilled out” does not represent product structure but only refers to the process by which the hole is formed.  Thus Claim 1 is a product claim that recites a process step(s) of drilling and is thus treated as a product-by-process claim.

Regarding Claim 3, Matsui in view of Liskow teaches the limitations of the preceding claim including an interface and Matsui further teaches the printed circuit board (Fig 3-7), wherein the second plated- through hole (22) has a solder resist layer (18) between (18 is shown on the underside of the PCB 10a and the interface of 18 and air) the underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) of the printed circuit board and/or the protrusion in relation to the underside of the printed circuit board and the interface (as already taught by Liskow; the solder resist of Matsui would be underneath the PCB and between the PCB and the hydraulic plate as taught in view of Liskow).

Regarding Claim 4, Matsui teaches the limitations of the preceding claim and Matsui further teaches the printed circuit board (Fig 3-7), wherein the first plated-through hole (14) and/or the second plated-through hole (22) are each formed as a sleeve (see Fig 3-7 showing 14 as a structure of the plated through hole similar to Applicants plated through hole; a tubular structure; [0031]; “plated through hole”).

Regarding Claim 6, Matsui further discloses the printed circuit board (Fig 3-7), wherein the conductor tracks (10b) and/or the first plated-through hole (14) and/or the second plated-through hole (22) are formed from copper ([0032]; “copper”) or at least comprise copper ([0006,0032]; “copper”).
Regarding Claim 7, Matsui in view of Liskow teaches the limitations of the preceding claim and Liskow further teaches the printed circuit board (Fig 3-6, see Fig 1), wherein the printed circuit board (8) can be arranged on the interface (6,72,70) in a form-fitting, material-bonding ([0043]; “adhesive arrangement 10”) and/or force-fitting manner.

Regarding Claim 8, Matsui in view of Liskow teaches the limitations of the preceding claim and Liskow further teaches the printed circuit board (Fig 3-6, see Fig 1) wherein the interface is a hydraulic block (72; [0048]) of a transmission (66; [0048]).

Regarding Claim 9, Matsui discloses an apparatus comprising: a printed circuit board (Fig 3-7) including: an upper side (surface of 10a towards 12); an underside (surface of 10a away from 12; surface towards 18; “back surface”; [0034]) arranged at a distance from the upper side; a first plated-through hole (14; [0031]; “plated through hole”) (drilled out) (at 20; [0034-0037]; “back-drilled hole 20 is a processing hole formed by a cutting process using a drill or the like. However, the process is not limited to the process with a drill”) on the underside of the printed circuit board (10a) in such a way that it is arranged so as to be set back in relation to the underside of the printed circuit board (10a); a plurality (see Fig 4 showing a plurality of 10b) of spaced-apart conductor tracks (10b; [0031]) connected to each other in an electrically conductive manner ([0031]; “a signal wiring 10b is formed and connected to the plated through hole 14”) by way of the first plated-through hole (14); and a second plated-through hole (22; [0036]; “test plated through hole”) extending to the underside (lower surface of Fig 4) of the printed circuit board and having protrusions (see Fig 4 showing 22 having protrusions spaced between the cylindrical via 22 and 18; structure shown is equivalent to Applicant’s residual ring) in relation to the underside of the printed circuit board; and an interface (for example an interface of 18 and air or an interface between 10a and 18; note that the claim has not defined the interface and interface is interpreted to mean ‘a surface forming a common boundary between adjacent regions, bodies, substances, or phases’, https://www.thefreedictionary.com/interface) supporting the printed circuit board (10a), the underside of the printed circuit board (10a) facing the interface.
Matsui does not disclose the apparatus comprising a transmission control apparatus for a motor vehicle and a ground layer connected in an electrically conductive manner to the second plated-through hole.
However Matsui teaches of a printed circuit board (Fig 12-13; [0063-0069]), wherein a second plated-through hole (22; [0067]; “test plated through hole 22”) is connected in an electrically conductive manner (see Fig 12-13; [0064-0069]; “the plated though hole 14 having a stub to remove is connected to the test plated through hole 22 in a test wiring pattern 28. The test wiring pattern 28 is a wiring pattern formed in the multi-layer wiring board 10a so as to entirely cover the areas including the plated through hole 14 and the test plated through hole 22”; “a test of the plated through hole 14 at right above is realized by checking the electrical continuity between the plated through hole 14 at lower left and the test plated through hole 22. A test of the plated through hole 14 at lower left is realized by checking the electrical continuity between the plated through hole 14 and the test plated through hole 22”) to a ground layer (28; [0069]; “test wiring pattern 28 comprising the multi-layer wiring board 10a is a ground layer generally considered to be at ground potential”) arranged within the printed circuit board.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Matsui (Fig 3-7), wherein a ground layer connected in an electrically conductive manner to the second plated-through hole as taught by Matsui (Fig 13), as both limitations are present in the same publication and furthermore in order to provide a ground potential, provide a means of testing in all direction, provide a means of testing a back drill and a means to gather processing information (Matsui, [0013-0016, 0064-0069]).
Liskow teaches of a transmission control apparatus (Fig 3-6; 8; see also Fig 1) for a motor vehicle (title, abstract, [0001-0004,0035,0048]), the transmission control apparatus (the apparatus also in the field of printed circuit board technology) comprising: a printed circuit board (8) including: an upper side (54); an underside (surface of 8 opposite of 8) arranged at a distance from the upper side; a plurality (see Fig 1 showing a plurality of 16) of spaced-apart conductor tracks (16; [0043]; “tracks” shown spaced apart in a left-to-right direction) connected to each other in an electrically conductive manner (14; [0043]; “the VIA 14 is connected in an electrically conductive manner to an electrically conductive conductor track 16”); an interface (about 6,72,70) supporting the printed circuit board (8), the underside of the printed circuit board (8) facing the interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Matsui used within a transmission control apparatus for a motor vehicle, the transmission control apparatus as taught by Liskow, such as to form a transmission apparatus, in order to provide controlling different applications in automotive engineering, controlling actuators and sensors, provide a control module, and control switching procedures in a transmission (Liskow, [0001-0005,0048]).
Claim 9 states a “drilled out” but “drilled out” does not represent product structure but only refers to the process by which the hole is formed.  Thus Claim 1 is a product claim that recites a process step(s) of drilling and is thus treated as a product-by-process claim.

Regarding Claim 11, Matsui in view of Liskow teaches the limitations of the preceding claim including an interface and Matsui further teaches the apparatus (Fig 3-7) wherein the second plated-through hole (22) has a solder resist layer (18) between (18 is shown on the underside of the PCB 10a and the interface of 18 and air) the underside of the printed circuit board and/or the protrusion in relation to the underside of the printed circuit board and the interface (as already taught by Liskow; the solder resist of Matsui would be underneath the PCB and between the PCB and the hydraulic plate as taught in view of Liskow).

Regarding Claim 12, Matsui teaches the limitations of the preceding claim and Matsui further teaches the apparatus (Fig 3-7), wherein the first plated-through hole (14) and/or the second plated-through hole (22) are each formed as a sleeve (see Fig 3-7 showing 14 as a structure of the plated through hole similar to Applicants plated through hole; a tubular structure; [0031]; “plated through hole”).
Regarding Claim 14, Matsui further teaches the apparatus(Fig 3-7), wherein the conductor tracks (10b) and/or the first plated-through hole (14) and/or the second plated-through hole (22) are formed from copper ([0032]; “copper”) or at least comprise copper ([0006,0032]; “copper”)  .

Regarding Claim 15, Matsui in view of Liskow teaches the limitations of the preceding claim and Liskow further teaches the apparatus (Fig 3-6, see Fig 1), wherein the printed circuit board (8) is arranged on the interface (6,72,70) in a form-fitting, material-bonding ([0043]; “adhesive arrangement 10”) and/or force-fitting manner.

Regarding Claim 16, Matsui in view of Liskow teaches the limitations of the preceding claim and Liskow further teaches the apparatus (Fig 3-6, see Fig 1) wherein the interface is a hydraulic block (72; [0048]) of a transmission (66; [0048]).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (US 2008/0217052 A1) in view of Liskow (US 2014/0365090 A1) as applied to claims 4 and 12 above and further in view of Senk (US 2009/0188710 A1).

Regarding Claim 5, Matsui in view of Liskow teaches the limitations of the preceding claim.
Matsui does not disclose wherein the sleeve is potted with a resin.
Senk teaches of a printed circuit board (Fig 3), wherein a sleeve (340; [0031-0039]; “plated”, “barrel”, “via”) (also comprising a back-drilled portion 344) is (potted) with a resin (348; [0034]; “epoxy”; note that the material nor characteristics of resin are not claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as taught by Matsui in view of Liskow, wherein the sleeve is potted with a resin as taught by Senk, in order to provide higher density routing, meet spacing requirements, and efficiently utilize space on a PCB (Senk, [0001-0014]).

Regarding Claim 13, Matsui in view of Liskow teaches the limitations of the preceding claim.
Matsui does not disclose wherein the sleeve is potted with a resin.
Senk teaches of a printed circuit board (Fig 3), wherein a sleeve (340; [0031-0039]; “plated”, “barrel”, “via”) (also comprising a back-drilled portion 344) is (potted) with a resin (348; [0034]; “epoxy”; note that the material nor characteristics of resin are not claimed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as taught by Matsui in view of Liskow, wherein the sleeve is potted with a resin as taught by Senk, in order to provide higher density routing, meet spacing requirements, and efficiently utilize space on a PCB (Senk, [0001-0014]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896